Decree of the Surrogate’s Court of Queens county modified by striking out the sum of $250, as compensation to the attorney for the executors and to his assistants, and substituting therefor the sum of $600, and as so modified unanimously affirmed, in so far as an appeal is taken therefrom, with costs to appellants, payable out of the estate. We are of opinion that, in the circumstances shown, an allowance of $600 is fair and reasonable. Present — Lazansky, P. J., Hagarty, Carswell, Johnston and Taylor, JJ. [157 Misc. 73.]